IN THE SUPREME COURT OF THE STATE OF DELAWARE

    JAMES BIGGINS,                               §
                                                 §
           Defendant Below,                      §   No. 324, 2022
           Appellant,                            §
                                                 §   Court Below: Superior Court
           v.                                    §   of the State of Delaware
                                                 §
    STATE OF DELAWARE,                           §   Cr. ID No. 9609015504
                                                 §
           Appellee.                             §

                                Submitted: September 23, 2022
                                Decided:   September 26, 2022

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                             ORDER

         After consideration of the notice to show cause and the response, it appears to

the Court that:

         (1)     On September 8, 2022, the appellant, James Biggins, filed a notice of

appeal from a Superior Court order dated August 10, 2022, which denied his motion

for reconsideration of the court’s May 19, 2022 order summarily dismissing a

successive motion for postconviction relief as procedurally barred. Biggins also

filed a motion to proceed in forma pauperis.

         (2)     In 2011, this Court entered an order affirming the Superior Court’s

summary dismissal of Biggins’s seventh motion for postconviction relief.1 This


1
    Biggins v. State, No. 251, 2011, Docket Entry No. 9 (Del. July 11, 2011).
Court’s July 2011 order also found that Biggins’s numerous filings in this Court

constituted “an abuse of the processes of the Court” and prohibited Biggins “from

filing any further papers in this Court challenging his convictions in Cr. ID No.

9609015504 without prior approval of a Justice of this Court.”2

          (3)   Following the receipt of the current notice of appeal, the Senior Court

Clerk issued a notice identifying the July 2011 order prohibiting future filings in this

matter without the prior approval of a Justice and directing Biggins to show cause

why this appeal should not be dismissed because he failed to pay the required filing

fee or to make the certifications that he is required to make under 10 Del. C. §

8803(e).

          (4)   On September 23, 2022, Biggins filed a document entitled “Motion for

the Expansion of the Record,” which appears to be a response to the notice to show

cause. Biggins states that the Court has “asked the appellant to establish proof of

proper in forma pauperis” and appears to seek an opportunity to provide the Court

with copies of the records in previous cases.

          (5)   The request to expand the record is denied and the appeal is dismissed.

Based on Biggins’s numerous and repetitive filings, this Court has enjoined him

from further filings without the prior approval of a Justice. Thus, in order to proceed,

he must certify, among other things, that (i) the claims he seeks to litigate have never


2
    Id. at 3.


                                            2
been raised or disposed of before in any court; (ii) he has made a diligent and good

faith effort to determine what relevant case law controls the legal issues raised; and

(iii) he has no reason to believe the claims are foreclosed by controlling law.3 In his

response to the notice to show cause, Biggins does not assert that he made the

required certifications, nor does he provide any basis to conclude that he would be

able truthfully to make such certifications in this appeal from the Superior Court’s

summary dismissal of another successive motion for postconviction relief. The

appeal is therefore dismissed.

          NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                         BY THE COURT:


                                         /s/ Karen L. Valihura
                                         Justice




3
    10 Del. C. § 8803(e)(1), (3), (4).


                                           3